J-A16031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.B.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    L.B.                                       :
                                               :
                       Appellant               :   No. 372 EDA 2018

                Appeal from the Order Entered January 26, 2018
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2017-21582


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                            FILED JULY 13, 2018

           L.B. (“Mother”) appeals from the custody order, dated January 24,

2018, and entered on the docket on January 26, 2018. That order granted

J.B. (“Father”) primary physical custody of the parties’ two minor children,

granted Mother partial physical custody, and granted the parties shared legal

custody. Thereafter, the trial court, on January 29, 2018, granted Mother’s

preliminary objection to personal jurisdiction as a result of failure of service of

the complaint in the underlying matter. We, therefore, dismiss this appeal as

moot.1 See Deutsche Bank National Company v. Butler, 868 A.2d 574,

577 (Pa. Super. 2005) (issue is moot where if, in ruling upon issue, court

cannot enter order that has legal force or effect).
____________________________________________


1We note the Honorable Patricia E. Coonahan explicitly recognized that, rather
than take an immediate appeal, the more prudent course would have been for
Mother to file a petition to rescind the custody order. See Trial Court Opinion,
3/14/18, at 8.
J-A16031-18



     Appeal dismissed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/18




                                   -2-